Exhibit 10.1

 

[g11561kmi001.jpg]

 

Silicon Laboratories Inc.

2019 Bonus Plan

 

Overview

 

Silicon Laboratories Inc. (“Silicon Labs”) is committed to sharing its success
with the people who make it possible — the Silicon Labs employees. The purpose
of the 2019 Bonus Plan (the “Plan”) is to encourage the Silicon Labs employees
to participate in the achievement of the company’s goals and to permit Silicon
Labs employees to share in the rewards of our success. The term of this Plan is
for the 2019 fiscal year.

 

Eligible Employees

 

To be eligible to participate in the Plan, a person must be a regular full-time
or part-time employee of Silicon Labs or one of its wholly-owned subsidiaries
and not a participant in any other bonus plan or cash incentive plan (including
any sales commission plan) unless participation under the Plan is permitted
under the terms of such other plan.

 

Bonus Calculation

 

Bonuses and applicable bonus metrics shall be determined by the Compensation
Committee (with respect to executive officers and other members of management
designated by the Compensation Committee) or by the CEO of Silicon Labs after
consultation with the Chief People Officer (with respect to other Eligible
Employees). Bonuses may be made dependent on individual or company performance
criteria such as, without limitation, adjusted operating income, earnings per
share, revenue, revenue by product area(s), gross margin, gross margin by
product area(s) or management-based objectives such as the introduction of new
products. Adjustments may be made from time to time at the sole discretion of
the Compensation Committee (or its designee) to include or exclude certain items
in the calculations. An example of a potential adjustment would be the exclusion
of an expense item such as an unusual tax charge.

 

Eligible Earnings

 

Bonuses are paid as a percentage of Eligible Earnings earned by such employee
during the applicable period. Eligible Earnings include only an employee’s base
salary or hourly wages, including such wages earned while on short-term leaves
(90 days or less). Eligible Earnings do not include, among other things, “extra
months” bonuses or payments, disability pay for leaves greater than 90 days
except as required by local regulation, personal leave, bonus payments from a
previous bonus period or other payments that are taxable but not considered
regular base earnings. For non-exempt employees, overtime pay would be
considered Eligible Earnings.

 

Timing of Payments

 

Bonus checks will generally be issued between four and six weeks after the end
of the applicable measurement period but in no event later than the 15th day of
the third month following the end of the applicable measurement period. Bonus
payments are not considered earned by the employee until the payment is
received.

 

--------------------------------------------------------------------------------



 

General Provisions

 

·                  Bonuses are subject to all applicable taxes and other
required deductions. Bonus payments are not subject to benefit plan deductions
or 401(k) plan contributions.

 

·                  The Plan will not be available to employees subject to the
laws of any jurisdiction which prohibits any provisions of this Plan or in which
tax or other business considerations make participation impracticable in the
judgment of the Compensation Committee.

 

·                  The Plan does not constitute a guarantee of employment nor
does it restrict Silicon Labs’ rights to terminate employment at any time or for
any lawful reason.

 

·                  The Plan does not create vested rights of any nature nor does
it constitute a contract of employment or a contract of any other kind. The Plan
does not create any customary concession or privilege to which there is any
entitlement from year-to-year, except to the extent required under applicable
law. Nothing in the Plan entitles an employee to any remuneration or benefits
not set forth in the Plan nor does it restrict Silicon Labs’ rights to increase
or decrease the compensation of any employee, except as otherwise required under
applicable law.

 

·                  The Plan shall not become a part of any employment condition,
regular salary, remuneration package, contract or agreement, but shall remain
gratuitous in all respects. Bonuses are not to be taken into account for
determining severance pay, termination pay, “extra months” bonuses or payments,
or any other form of pay or compensation.

 

·                  The Plan is provided at Silicon Labs’ sole discretion and
Silicon Labs may modify or eliminate it at any time, individually or in the
aggregate, prospectively or retroactively, without notice or obligation. In
addition, there is no obligation to extend or establish a similar plan in
subsequent years.

 

·                  The Plan shall not be pre-funded. Silicon Labs shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of bonuses.

 

·                  All references to a quarterly or annual period refer to
fiscal quarters or years of Silicon Labs.

 

·                  This Plan constitutes the entire arrangement regarding the
Plan, supersedes any prior oral or written description of the Plan and may not
be modified except by a written document that specifically references this Plan
and is signed by the Silicon Labs CEO.

 

·                  Employees who resign or are terminated prior to the actual
payment of a bonus shall not receive a bonus except in jurisdictions where
required by regulation.

 

·                  Eligible employees who begin employment with Silicon Labs
after the first day of a fiscal period for which a bonus is paid shall be
eligible to receive a bonus for such fiscal period. The bonus will be based on
actual Eligible Earnings earned by such employee during such fiscal period.

 

·                  Employees who are separated from employment with Silicon Labs
due to divestiture, closure, or dissolution of a business are not eligible to
receive a bonus except in jurisdictions where required by regulation.

 

·                  Independent contractors, consultants, individuals who have
entered into an independent contractor or consultant agreement, temporary
employees, contract employees and interns are not eligible to participate in the
Plan.

 

·                  The bonus for an otherwise eligible employee who has died
prior to the end of a fiscal period while employed will be paid to the
decedent’s estate.

 

--------------------------------------------------------------------------------